Citation Nr: 1760449	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-05 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Jan Dils, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty (in the U.S. Army) from February 1971 to February 1973 and from October 1974 to October 1977, and (in the U.S. Navy) from July 1978 to June 1985.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  In July 2015 a Travel Board hearing was held before the undersigned; a transcript is in the record.  In October 2015 the matter was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  The October 2015 Board remand noted that a December 2013 examination was inadequate for rating purposes because it was based on an inaccurate factual finding.  The following was noted:

"May 1986 private treatment records from The Huntington Hospital show that the Veteran reported back pain; X-rays of the dorsal spine did not reveal any abnormalities.  A January 1989 private treatment record from John Marshall Medical Services shows a complaint of low back pain of 1-2 month's duration following a tractor accident; it was noted that there was no prior history of a back injury; lumbar spine X-rays were negative; and the impression was lumbar strain.  A June 1994 VA general medical examination report notes that chest X-rays showed minimal degenerative spondylosis.  Records received from the Social Security Administration include a February 1995 physical examination report that shows a diagnosis of chronic low back pain.  A February 2005 VA treatment record notes that a chest X-ray showed hypertrophic degenerative changes in the thoracic spine.  A May 2009 VA treatment record notes a report of back pain.  And an August 2010 VA treatment record notes that abdominal X-rays showed scattered degenerative changes in the lumbar spine."

The October 2015 Board remand sought an advisory medical opinion based on a review of the record (including the observations above) and examination of the Veteran.  The Board specifically indicated that the medical opinion should identify (with rationale that considers the Veteran's lay testimony) the likely etiology for each back disability entity diagnosed.  On March 2016 examination the consulting provider merely offered a conclusory opinion that did not include rationale, and did not acknowledge the Veteran's lay reports of recurrent low back pain since February 1977.  Therefore, it too is inadequate for rating purposes (see Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)), and corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should forward the Veteran's record to an orthopedist (a provider other than the December 2013 and March 2016 examiners who have provided inadequate opinions) for review and an advisory opinion regarding the nature and likely etiology of his low back disability.  The entire record must be reviewed by the consulting provider in conjunction with the opinion.  Based on a review of the record, to include this remand, the consulting provider should provide an opinion that responds to the following:  

(a) Please identify (by diagnosis) each low back disability entity found.

(b) Please identify the likely etiology for each low back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that the disability is related to his service/injury therein?  

The examiner must include rationale with all opinions.  The rationale must reflect acknowledgement of the Veteran's reports that he has had recurrent low back pain ever since an injury in service in February 1977.   If the opinion is to the effect that the Veteran's current low back disability(ies) is/are unrelated to service, the examiner should identify (with rationale provided) the etiology for the low back disability considered more.

3. The AOJ should then review the record; ensure that development sought is completed, as instructed; and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).

_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

